DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the RCE and amended claims filed on 12/15/2022, wherein: 
Claims 1, 8, and 15 are amended; 
Claims 2-7, 9-14, and 16-25 remain as original or previously presented; and 
Claims 1-25 are currently pending and have been examined.  
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a method, media, and system for creating multiple transfers to different accounts which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as commercial or legal interactions.  This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 (Statutory Categories) – 2019 PEG pg. 53
Claims 1-25 are directed to the statutory category of a process.  

Step 2A, Prong 1 (Do the claims recite an abstract idea?) – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of: creating multiple transfers to different accounts.  The steps of: creating a merchant platform account; prior to a customer sending a single charge directly from a user device of the customer to the merchant platform account at the payment system, creating the single charge from the customer at the merchant platform account, creating multiple transfers from the merchant platform account to different connected accounts, wherein the multiple transfers are each to transfer a sub-portion of proceeds associated with the single charge from the customer to each of the different connected accounts and wherein each of the multiple transfers are specified from the merchant platform account without performing any of the multiple transfers and prior to the customer sending the single charge to the merchant platform account, wherein the single charge and each of the multiple transfers are created with and specify a common specified transfer group parameter; sending the single charge directly from the user device of the customer to the merchant platform account at the payment system; and performing the single charge from the customer to the merchant platform account; and performing each of the multiple transfers from the merchant platform account to the different connected accounts, when considered collectively as an ordered combination, recites the abstract idea of creating multiple transfers to different accounts. 
For independent claim 8, the claim recites an abstract idea of: creating multiple transfers to different accounts. The steps of: creating a merchant platform account; prior to a customer sending a single charge directly from a user device of the customer to the  merchant platform account at the payment system, creating the single charge from the customer at the merchant platform account, creating multiple transfers from the merchant platform account to different connected accounts, wherein the multiple transfers are each to transfer a sub-portion of proceeds associated with the single charge from the customer to each of the different connected accounts and wherein each of the multiple transfers are specified from the merchant platform account without performing any of the multiple transfers and prior to the customer sending the single charge to the merchant platform account, wherein the single charge and each of the multiple transfers is created with and specify a common specified transfer group parameter; sending the single charge directly from the user device of the customer to the merchant platform account at the payment system; performing the single charge from the customer to the merchant platform account; and performing each of the multiple transfers from the merchant platform account to the different connected accounts, when considered collectively as an ordered combination, recites the abstract idea of creating multiple transfers to different accounts.
For independent claim 15, the claim recites an abstract idea of: creating multiple transfers to different accounts. The steps of: receive a request at the payment system for creating a merchant platform account; receive input to, prior to a customer sending a single charge directly from a user device of the customer to the merchant platform account at the payment system, create the single charge from the customer at the merchant platform account, receive input to create multiple transfers from the merchant platform account to different connected accounts, wherein the multiple transfers are each to transfer a sub-portion of proceeds associated with the single charge from the customer to each of the different connected accounts and wherein each of the multiple transfers are specified from the merchant platform account without performing any of the multiple transfers and prior to the customer sending the single charge to the merchant platform account, wherein the single charge and the each of the multiple transfers is created with and specify a common specified transfer group parameter; receive the single charge directly from the user device of the customer to the merchant platform and perform the single charge from the customer to the merchant platform account; and further perform each of the multiple transfers from the merchant platform account to the different connected accounts, when considered collectively as an ordered combination, recites the abstract idea of creating multiple transfers to different accounts.
Independent claims 1, 8, and 15, as drafted, are a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since they recite commercial or legal interactions.  For independent claim 1, the steps of: creating a merchant platform account; prior to a customer sending a single charge directly from a user device of the customer to the merchant platform account at the payment system, creating the single charge from the customer at the merchant platform account, creating multiple transfers from the merchant platform account to different connected accounts, wherein the multiple transfers are each to transfer a sub-portion of proceeds associated with the single charge from the customer to each of the different connected accounts and wherein each of the multiple transfers are specified from the merchant platform account without performing any of the multiple transfers and prior to the customer sending the single charge to the merchant platform account, wherein the single charge and each of the multiple transfers are created with and specify a common specified transfer group parameter; sending the single charge directly from the user device of the customer to the merchant platform account at the payment system; and performing the single charge from the customer to the merchant platform account; and performing each of the multiple transfers from the merchant platform account to the different connected accounts, considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity such as commercial or legal interactions.  Based on similar reasoning and rationale, the steps of Independent claims 8 and 15 also recite Certain Methods of Organizing Human Activity.  Transferring funds from a customer to a merchant account and creating multiple transfers from the merchant account to connected accounts is a commercial or legal interaction.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of Certain Methods of Organizing Human Activity.  If the claim limitations, under the broadest reasonable interpretation, covers Certain Methods of Organizing Methods of Organizing Human activity but for the recitation of computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claims recite additional elements including generic computer components such as “a payment system having at least a processor and a memory therein to execute instructions, a user device of the customer, non-transitory computer readable storage media having instruction stored thereupon, an administrative interface, a merchant interface, and a transaction engine”, and nothing in the claims precludes the steps from being performed as Certain Methods of Organizing Human Activity.  Accordingly, the independent claims recite an abstract idea.  
  Dependent claims 2-7, 9-14, and 16-25 recite similar limitations as independent claims 1, 8, and 15; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance in claims 2-4, 9-11, and 16-18, the additional limitations of: wherein creating the single charge comprises specifying the charge from the customer to the merchant platform account without performing the single charge, and further wherein performing the single charge comprises debiting the proceeds specified by the charge from an account associated with the customer and depositing the proceeds specified by the charge into the merchant platform account; wherein performing each of the multiple transfers comprises transferring proceeds specified by each of the plurality of different transfers from the merchant platform account by debiting the proceeds from an account balance of the merchant platform account and depositing the proceeds specified by each of the plurality of different transfers into each of the different connected accounts as specified by each of the plurality of different transfers; wherein the merchant platform account earns revenue or collects fees by transferring less than a total amount of proceeds received at the merchant platform account pursuant to sending the single charge from the customer to the merchant platform account to each of the different connected accounts, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as commercial or legal interactions, because these describe the intermediate steps of the underlying process for transferring funds from the customer to the merchant and then from the merchant to the multiple accounts.  
In claims 5-7, 12-14, and 19-23, the additional limitations of: tracking the single charge and the each of the multiple transfers with the common specified transfer group parameter, wherein the common specified transfer group parameter is customizable by the merchant platform account, and wherein the common specified transfer group parameter is unique amongst a single group of charges and transfers, wherein the common specified transfer group is included as a string in each network communication corresponding the single charge of a customer including the network communications regarding the transfers, and sends a charge request with the common specified transfer group to process one or more payments related to the charge, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as commercial or legal interactions, because these further describe the transfer group used for the single charge and multiple transfers in the underlying process for transferring funds from the customer to the merchant and then from the merchant to the multiple accounts.  
In claims 24 and 25, the additional limitations of: wherein the charge request includes a token created by using cross origin communication between the customer and the payment processor, and wherein the token is created as part of form submission that includes setting up a communication pathway to the payment processor as part of the cross-origin communication in response to starting submission of the form from a customer to the merchant platform account, generating the token using payment information from the customer, and sending, without further user action, the token as part of completing submission of the charge, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as commercial or legal interactions, because these further describe details regarding the single charge from the customer to the merchant used in the underlying process for transferring funds from the customer to the merchant and then from the merchant to the multiple accounts.  
Other than reciting the abstract idea, the dependent claims recite similar additional elements as the independent claims including generic computer components, such as “the non-transitory computer readable storage media, the merchant platform, the payment system, the merchant interface, the transaction engine, network communication, a network, an API, the token, the payment processor, cross origin communication, a communication pathway, a client side application of a computing device of a customer, and a server-side application executing on the merchant platform account”.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, but for the recitation of computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Step 2A, Prong 2 (Does the claim recite additional elements that integrate the judicial exception into a practical application?) – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1, 8, and 15 only recite the additional elements of “a payment system having at least a processor and a memory therein to execute instructions, a user device of the customer, non-transitory computer readable storage media having instruction stored thereupon, an administrative interface, a merchant interface, and a transaction engine”.  A plain reading of Figures 1, 6, and 10, and associated descriptions in the specification in at least: para. 0064 of the specification stating “computer system 605…includes a bus or other internal communication means 615 for communicating information, and a processor 610 coupled to the bus 615 for processing information…a random access memory (RAM) o other volatile storage device 650 (referred to as memory), coupled to bus 615 for storing information and instructions to be executed by processor 610”, para. 0067 of the specification stating “control logic or software implementing the described embodiments can be stored in main memory 650, mass storage device 635, or other storage medium locally or remotely accessible to processor 610”, para. 0069 of the specification stating “embodiments discussed herein may also be embodied in a handheld or portable device containing a subset of the computer hardware components described above”, and para. 0097 of the specification stating “the customer entering an order in a user interface that is generated the merchant’s application program that is running on a computing device being used by a user…the user interface may be part of a browser…the computing device may be a mobile device (e.g. smart phone, laptop computer, tablet, etc.), desktop computer, etc.”, reveals that generic processors may be used to execute the claimed steps.  The additional elements of “a payment system having at least a processor and a memory therein to execute instructions, a user device of the customer, non-transitory computer readable storage media having instruction stored thereupon, an administrative interface, a merchant interface, and a transaction engine” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)) and limits the judicial exception to a particular environment (See MPEP 2106.05(h)).  Mere instructions to apply an exception using a generic computer component and limiting the judicial exception to a particular environment doesn’t integrate the abstract idea into a practical application in Step 2A.    Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Hence, independent claims 1, 8, and 15 are directed to an abstract idea. 
Dependent claims 2-7, 9-14, and 16-25, recite additional elements as the independent claims including generic computer components, such as “the non-transitory computer readable storage media, the merchant platform, the payment system, the merchant interface, the transaction engine, network communication, a network, an API, the token, the payment processor, cross origin communication, a communication pathway, a client side application of a computing device of a customer, and a server-side application executing on the merchant platform account”.  A plain reading of Figures 1, 6, and 10, and associated descriptions in the specification in at least: para. 00103 stating “the merchant’s platform receives, via a network communications interface, the request from the customer’s computing device via a network”, para 0104 stating “the network interface and the transaction engine are part of platform 110 shown in fig. 1”, para. 00131 stating “communication between the client-side application and Stripe’s API is considered cross-origin communication…the token is created as part of a form submission that includes setting up a communication pathway to the payment processor as part of the cross-origin communication in response to starting submission of the form from a client side application of a computing device of a customer to a server side application executing on the merchant platform”, further reveals that generic processors may be used to execute the claimed steps of the dependent claims.  The judicial exception is not integrated into a practical application because the additional elements in the dependent claims are also recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional elements do not integrate the abstract idea into a practical application because they also do not impose any meaningful limits on practicing the abstract idea.  Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.    

Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) – 2019 PEG pg. 56
Independent claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a payment system having at least a processor and a memory therein to execute instructions, a user device of the customer, non-transitory computer readable storage media having instruction stored thereupon, an administrative interface, a merchant interface, and a transaction engine” to perform the steps of independent claim 1 for: creating a merchant platform account; prior to a customer sending a single charge directly from a user device of the customer to the merchant platform account at the payment system, creating the single charge from the customer at the merchant platform account, creating multiple transfers from the merchant platform account to different connected accounts, wherein the multiple transfers are each to transfer a sub-portion of proceeds associated with the single charge from the customer to each of the different connected accounts and wherein each of the multiple transfers are specified from the merchant platform account without performing any of the multiple transfers and prior to the customer sending the single charge to the merchant platform account, wherein the single charge and each of the multiple transfers are created with and specify a common specified transfer group parameter; sending the single charge directly from the user device of the customer to the merchant platform account at the payment system; and performing the single charge from the customer to the merchant platform account; and performing each of the multiple transfers from the merchant platform account to the different connected accounts, and based on similar reasoning and rationale for the steps of independent claims 8 and 15, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and limits the judicial exception to the particular environment of computers (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept in Step 2B.  
Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); are well-understood routine and conventional, similar to the instant application claims which recite: creating a merchant platform account at the payment platform; creating the single charge from the customer at the merchant platform account; creating multiple transfers from the merchant platform account; and sending the single charge…to the merchant platform account at the payment system.  Therefore, independent claims 1, 8, and 15 are not patent eligible.  Furthermore, MPEP 2106.05(d)(ii) provides that performing repetitive calculations (see Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values), and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims”)) are well-understood, routine, conventional activity, similar to the claimed limitations of the independent claims for: “performing the single charge from the customer to the merchant platform; and performing each of the multiple transfers…”.    
In addition, the dependent claims 2-7, 9-14, and 16-25 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of dependent claims of: “the non-transitory computer readable storage media, the merchant platform, the payment system, the merchant interface, the transaction engine, network communication, a network, an API, the token, the payment processor, cross origin communication, a communication pathway, a client side application of a computing device of a customer, and a server-side application executing on the merchant platform account” to perform the claimed limitations, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(h)).  Similar to the independent claims, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Also, for the same reasoning as the independent claims, the additional elements of the limitations of the dependent claims, when considered individually and as an ordered combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone and the dependent claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, dependent claims 2-7, 9-14, and 16-25 also are not patent eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,700,525 B1 to Rafferty et al. (hereinafter referred to as Rafferty), in view of US 9,805,385 to Soon-Shiong (hereinafter referred to as Soon-Shiong), and further in view of US 7,726,561 to Katyal et al. (hereinafter Katyal).

In regards to claim 1, Rafferty discloses a method performed by a payment system (system and method for settling funds from an account to one or more settlement accounts of a merchant, abstract; settlement system 100, fig. 1) having at least a processor and a memory therein to execute instructions (non-transitory computer readable medium having instructions stored thereon which when executed by a processor case the processor to receive authentication of merchant settlement accounts, settlement rules, and transaction information for the processor to transfer received electric funds to settlement accounts based upon the settlement rules, col. 1, line 60 – col. 2, line 7, fig. 1), wherein the method comprises: creating a merchant platform account at the payment system (merchant can use an acquirer processor dashboard or other type of application interface to link a plurality of settlement accounts to the acquirer processor including a checking account of the merchant, a 3rd-party stored value card account of an employee or subcontractor, an acquirer issued stored value card account, a peer-to-peer account such as Paypal®, a virtual wallet account, and so forth, col. 3, lines 1-34, fig. 1); prior to a customer sending a single charge directly from a device (POS device 106 can be any suitable device or system capable of receiving information from a payment vehicle 102, including physical card readers, e-commerce, web based POS devices, and mobile payment devices, col. 3, lines 60-64) to the merchant platform account at the payment system (in the variable settlement process 400 shown in fig. 4, the merchant links accounts with defined settlement rules and once the merchant has linked the desired number and types of accounts the settlement engine 116 waits for a settlement event to implement the rules, col. 9, line 48 – col. 10, line 37), creating the single charge from the customer at the merchant platform account (upon receiving an authorization communication 140 from the POS device 106, the acquirer processor 108 communicates with payment network 138 to seek authorization of the transaction, col. 4, lines 10-29, fig. 1); creating multiple transfers from the merchant platform account to different connected accounts (by interacting with the merchant interface 110 through network communications 142 the merchant 104 can link accounts 1-n for receiving electronically transferred funds during the settlement process, col. 6, lines 5-24, fig. 1), wherein the multiple transfers are each to transfer a sub-portion of proceeds associated with the single charge from the customer (based on the rules stored in the rules database 112, the settlement engine 116 can settle funds from the pooled account 114 to the accounts 1-n, col. 5, line 65 – col. 6, line 48, fig. 1) to each of the different connected accounts (rules established by the merchant 104 for accounts 1-n establish the portion of funds to be transferred from the pooled account 114 to the Accounts 1-n by the settlement engine 116, col. 6, lines 25-48, fig. 1) and wherein each of the multiple transfers are specified from the merchant platform account (by interacting with the merchant interface 110 through network communications 142 the merchant 104 can link accounts 1-n for receiving electronically transferred funds during the settlement process, col. 6, lines 5-24, fig. 1) without performing any of the multiple transfers (based on the rules stored in the rules database 112, the settlement engine 116 can settle funds from the pooled account 114 to the accounts 1-n, col. 5, line 65 – col. 6, line 48, fig. 1) and prior to the customer sending the single charge to the merchant platform account (merchant interacts with the account rules portion 204 to establish settlement rules or guidelines for the linked accounts with the rules stored in in the rules database 112 and used by the settlement engine 116 during payment, col. 8, lines 14-39); sending the single charge directly from the device (POS device 106 can be any suitable device or system capable of receiving information from a payment vehicle 102, including physical card readers, e-commerce, web based POS devices, and mobile payment devices, col. 3, lines 60-64) to the merchant platform account at the payment system (during a transaction, the POS device 106 of merchant 104 receives information from a payment vehicle 102 and sends an authorization communication to an acquirer processor, col. 3, line 54 – col. 4 line 29); performing the single charge from the customer to the merchant platform account (once the authorization request is granted, the transaction at the POS device 106 can be completed and money is received in the pooled account 114 of the acquirer processor, col. 4, lines 10-29, fig. 1); and performing each of the multiple transfers from the merchant platform account to the different connected accounts (Fig. 3 shows an example settlement flow of funds from an acquirer processor to three different accounts linked to a merchant in accordance with rules associated with the accounts to control the settlement process for processing one or more transactions on behalf of the merchant, col. 8, line 53 – col. 9, line 1, figs. 1-3).  However, Rafferty fails to disclose sending a charge from the user device of the customer, and wherein the single charge and each of the multiple transfers are created with and specify a common specified transfer group parameter.
Soon-Shiong, in the related field of reconciling a transaction among multiple provider accounts, teaches sending a charge (user 310 engages in a transaction 330 that comprises a payment to four accounts 321, 322, 323, and 324 related to item 300 with the payment to the four accounts as a lump payment indirectly via a third party collector, col. 9, lines 39-58, figs. 1-4C) from the user device (user captures a digital representation of an object via a camera enabled mobile phone and clicks on a link to a website to purchase the item, col. 9, lines 13-62, figs. 1-4C) of the customer (when user 310 purchases item 300 via the website, user 310 provides user account information to transaction reconciliation engine 320 directly and transaction reconciliation engine 320 can reconcile the transaction among accounts 321, 322, 323, and 324, col. 9, line 59 – col. 10, line 41, Figs. 1-4C).  It would have been obvious to provide the system of Rafferty with the ability to receive a charge directly from a customer’s user device as taught by the system of Soon-Shiong.  The motivation for doing so would have been to enable a user to purchase an item by using a mobile device to click on a link to a website to purchase and provide payment for an item (Soon-Shiong, col. 9, lines 13-62). 
Katyal, in the related field of systems and methods for reconciling a payment to a merchant with a set of credit card transactions corresponding to the payment, teaches wherein the single charge (reconciliation facilitator 120 uses transaction identifier generator 122 to generate unique transaction identifiers IDs for credit card transactions initiated by a merchant 102, col. 3, lines 34-49) and each of the multiple transfers (reconciliation facilitator assigns unique transaction IDs to credit card transactions submitted by a merchant, issues authorization requests, and submits a settlement request including the unique transaction IDs and when the transaction is settled the unique IDs of the transactions is received as part of the settlement data to identify the settlement data, col. 1, lines 41-56) are created with and specify a common specified transfer group parameter (the IDs is returned to the facilitator with settlement data for payments to the merchant, thereby allowing the facilitator to match payments with specific credit card transactions, col. 4, lines 43-60).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Rafferty, with the system of Katyal to provide wherein the single charge and each of the multiple transfers are created with and specify a common specified transfer group parameter.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to facilitate reconciliation of a settlement payment with corresponding credit card transactions (Katyal, col. 1, lines 60-63).

In regards to claim 2, modified Rafferty discloses the method of claim 1, and further discloses wherein creating the single charge comprises specifying the charge from the customer to the merchant platform account without performing the single charge (upon receiving an authorization communication 140 from the POS device 106, the acquirer processor 108 communicates with payment network 138 to seek authorization of the transaction, col. 4, lines 10-29, fig. 1), and further wherein performing the single charge comprises debiting the proceeds specified by the charge from an account associated with the customer and depositing the proceeds specified by the charge into the merchant platform account (once the authorization request is granted, the transaction at the POS device 106 can be completed and money is received in the pooled account 114 of the acquirer processor, col. 4, lines 10-29, fig. 1).

In regards to claim 3, modified Rafferty discloses the method of claim 1, and further discloses wherein performing each of the multiple transfers comprises transferring proceeds specified by each of the plurality of different transfers from the merchant platform account (Fig. 3 shows an example settlement flow of funds from an acquirer processor to three different accounts linked to a merchant in accordance with rules associated with the accounts to control the settlement process for processing one or more transactions on behalf of the merchant, col. 8, line 53 – col. 9, line 1, figs. 1-3) by debiting the proceeds from an account balance of the merchant platform account (settlement engine 116 settles funds from the pooled account 114 based on the rules stored in the rules database, col. 5, lines 65-67, fig. 1) and depositing the proceeds specified by each of the plurality of different transfers into each of the different connected accounts as specified by each of the plurality of different transfers (rules for accounts 1-n stored in the rules database 112 established by the merchant 104  for transferring portions of the funds from the pooled account 114 to the Accounts 1-n by the settlement engine 116 using a variety of transfer techniques, col. 6, lines 25-51, figs. 1-3).

In regards to claim 4, modified Rafferty discloses the method of claim 1, and further discloses wherein the merchant platform account (system and method for settling funds from an account to one or more settlement accounts of a merchant, abstract; settlement system 100, fig. 1) earns revenue or collects fees by transferring less than a total amount of proceeds received at the merchant platform account pursuant to sending the single charge from the customer to the merchant platform account to each of the different connected accounts (in the merchant directed variable settlement process depicted in fig. 5 at step 514 the electronically received funds from the payment network received on behalf of the merchant and stored in a pooled account are settled to the plurality of settlement accounts based on the settlement rules less any applicable fees, col. 10, lines 38-64, figs. 1 and 5).

In regards to claim 5, modified Rafferty discloses the method of claim 1 further comprising: tracking the single charge (POS device 106 receives information from payment vehicle 102 consisting of a predetermined number or alphanumeric combination of letters and numbers associated with an account to perform a transaction, col. 3, line 54 – col. 4, line 9, fig. 1), and the each of the multiple transfers (merchant dashboard 200 can display account history 206 showing an amount settled to each account over a period of time, col. 8, lines 40-53, fig. 3), but fails to disclose tracking with the common specified transfer group parameter.
Katyal, in the related field of systems and methods for reconciling a payment to a merchant with a set of credit card transactions corresponding to the payment, teaches tracking with the common specified transfer group parameter (reconciliation facilitator assigns unique transaction IDs to credit card transactions submitted by a merchant, issues authorization requests, and submits a settlement request including the unique transaction IDs and when the transaction is settled the unique IDs of the transactions is received as part of the settlement data to identify the settlement data, col. 1, lines 41-56).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Rafferty, with the system of Katyal to provide tracking with the common specified transfer group parameter.  The motivation for doing so would have been to facilitate reconciliation of a settlement payment with corresponding credit card transactions (Katyal, col. 1, lines 60-63). 

In regards to claim 6, modified Rafferty discloses the method of claim 5, but fails to disclose wherein the common specified transfer group parameter is customizable by the merchant platform account. 
Katyal, in the related field of systems and methods for reconciling a payment to a merchant with a set of credit card transactions corresponding to the payment, teaches wherein the common specified transfer group parameter is customizable by the merchant platform account (in operation 204 the facilitator assigns a unique transaction ID to the merchant’s authorization or payment request, reports that ID to the merchant and includes it with the authorization request sent to the credit card processor, col. 4, lines 43-51).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Rafferty, with the system of Katyal to provide wherein the common specified transfer group parameter is customizable by the merchant account platform.  The motivation for doing so would have been to facilitate reconciliation of a settlement payment with corresponding credit card transactions (Katyal, col. 1, lines 60-63).

In regards to claim 7, modified Rafferty discloses the method of claim 5, but fails to disclose wherein the common specified transfer group parameter is unique amongst a single group of charges and transfers. 
Katyal, in the related field of systems and methods for reconciling a payment to a merchant with a set of credit card transactions corresponding to the payment, teaches wherein the common specified transfer group parameter is unique amongst a single group of charges and transfers (the facilitator generates a unique ID for every credit card authorization request received from the merchant, as well as any transaction that can be processed without authorization, col. 5, lines 47-51).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Rafferty, with the system of Katyal to provide wherein the common specified transfer group parameter is unique amongst a single group of charges and transfers.  The motivation for doing so would have been to facilitate reconciliation of a settlement payment with corresponding credit card transactions (Katyal, col. 1, lines 60-63).

In regards to claim 8, Rafferty discloses a Non-transitory computer readable storage media having instructions stored thereupon that, when executed by a processor of a payment system having at least the processor and a memory therein (non-transitory computer readable medium having instructions stored thereon which when executed by a processor case the processor to receive authentication of merchant settlement accounts, settlement rules, and transaction information for the processor to transfer received electric funds to settlement accounts based upon the settlement rules, col. 1, line 60 – col. 2, line 7, fig. 1), the instructions cause the payment system to perform operations comprising: creating a merchant platform account at the payment system (merchant can use an acquirer processor dashboard or other type of application interface to link a plurality of settlement accounts to the acquirer processor including a checking account of the merchant, a 3rd-party stored value card account of an employee or subcontractor, an acquirer issued stored value card account , a peer-to-peer account such as Paypal®, a virtual wallet account, and so forth, col. 3, lines 1-34, fig. 1); prior to a customer sending a single charge directly from the device (POS device 106 can be any suitable device or system capable of receiving information from a payment vehicle 102, including physical card readers, e-commerce, web based POS devices, and mobile payment devices, col. 3, lines 60-64) to the merchant platform account at the payment system (in the variable settlement process 400 shown in fig. 4, the merchant links accounts with defined settlement rules and once the merchant has linked the desired number and types of accounts the settlement engine 116 waits for a settlement event to implement the rules, col. 9, line 48 – col. 10, line 37), creating the single charge from the customer at the merchant platform account (upon receiving an authorization communication 140 from the POS device 106, the acquirer processor 108 communicates with payment network 138 to seek authorization of the transaction, col. 4, lines 10-29, fig. 1); creating multiple transfers from the merchant platform account to different connected accounts (by interacting with the merchant interface 110 through network communications 142 the merchant 104 can link accounts 1-n for receiving electronically transferred funds during the settlement process, col. 6, lines 5-24, fig. 1), wherein the multiple transfers are to each transfer a sub-portion of proceeds associated with the single charge from the customer (based on the rules stored in the rules database 112, the settlement engine 116 can settle funds from the pooled account 114 to the accounts 1-n, col. 5, line 65 – col. 6, line 48, fig. 1) to each of the different connected accounts (rules established by the merchant 104 for accounts 1-n establish the portion of funds to be transferred from the pooled account 114 to the Accounts 1-n by the settlement engine 116, col. 6, lines 25-48, fig. 1) and wherein each of the multiple transfers are specified from the merchant platform account (by interacting with the merchant interface 110 through network communications 142 the merchant 104 can link accounts 1-n for receiving electronically transferred funds during the settlement process, col. 6, lines 5-24, fig. 1) without performing any of the multiple transfers (based on the rules stored in the rules database 112, the settlement engine 116 can settle funds from the pooled account 114 to the accounts 1-n, col. 5, line 65 – col. 6, line 48, fig. 1) and prior to the customer sending the single charge to the merchant platform account (merchant interacts with the account rules portion 204 to establish settlement rules or guidelines for the linked accounts with the rules stored in in the rules database 112 and used by the settlement engine 116 during payment, col. 8, lines 14-39); sending the single charge directly from the device (POS device 106 can be any suitable device or system capable of receiving information from a payment vehicle 102, including physical card readers, e-commerce, web based POS devices, and mobile payment devices, col. 3, lines 60-64) to the merchant platform account at the payment system (during a transaction, the POS device 106 of merchant 104 receives information from a payment vehicle 102 and sends an authorization communication to an acquirer processor, col. 3, line 54 – col. 4 line 29); performing the single charge from the customer to the merchant platform account (once the authorization request is granted, the transaction at the POS device 106 can be completed and money is received in the pooled account 114 of the acquirer processor, col. 4, lines 10-29, fig. 1); and performing each of the multiple transfers from the merchant account platform to the different connected accounts (Fig. 3 shows an example settlement flow of funds from an acquirer processor to three different accounts linked to a merchant in accordance with rules associated with the accounts to control the settlement process for processing one or more transactions on behalf of the merchant, col. 8, line 53 – col. 9, line 1, figs. 1-3).  However, Rafferty fails to disclose sending a charge from the user device of the customer, and wherein the single charge and each of the multiple transfers are created with and specify a common specified transfer group parameter.
Soon-Shiong, in the related field of reconciling a transaction among multiple provider accounts, teaches sending a charge (user 310 engages in a transaction 330 that comprises a payment to four accounts 321, 322, 323, and 324 related to item 300 with the payment to the four accounts as a lump payment indirectly via a third party collector, col. 9, lines 39-58, figs. 1-4C) from the user device (user captures a digital representation of an object via a camera enabled mobile phone and clicks on a link to a website to purchase the item, col. 9, lines 13-62, figs. 1-4C) of the customer (when user 310 purchases item 300 via the website, user 310 provides user account information to transaction reconciliation engine 320 directly and transaction reconciliation engine 320 can reconcile the transaction among accounts 321, 322, 323, and 324, col. 9, line 59 – col. 10, line 41, Figs. 1-4C).  It would have been obvious to provide the system of Rafferty with the ability to receive a charge directly from a customer’s user device as taught by the system of Soon-Shiong.  The motivation for doing so would have been to enable a user to purchase an item by using a mobile device to click on a link to a website to purchase and provide payment for an item (Soon-Shiong, col. 9, lines 13-62).
Katyal, in the related field of systems and methods for reconciling a payment to a merchant with a set of credit card transactions corresponding to the payment, teaches wherein the single charge (reconciliation facilitator 120 uses transaction identifier generator 122 to generate unique transaction identifiers IDs for credit card transactions initiated by a merchant 102, col. 3, lines 34-49) and each of the multiple transfers (reconciliation facilitator assigns unique transaction IDs to credit card transactions submitted by a merchant, issues authorization requests, and submits a settlement request including the unique transaction IDs and when the transaction is settled the unique IDs of the transactions is received as part of the settlement data to identify the settlement data, col. 1, lines 41-56) are created with and specify a common specified transfer group parameter (the IDs is returned to the facilitator with settlement data for payments to the merchant, thereby allowing the facilitator to match payments with specific credit card transactions, col. 4, lines 43-60).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Rafferty, with the system of Katyal to provide wherein the single charge and each of the multiple transfers are created with and specify a common specified transfer group parameter.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to facilitate reconciliation of a settlement payment with corresponding credit card transactions (Katyal, col. 1, lines 60-63).

In regards to claim 9, modified Rafferty discloses the non-transitory computer readable storage media of claim 8 and further discloses wherein creating the single charge comprises specifying the charge from the customer to the merchant platform account without performing the single charge (upon receiving an authorization communication 140 from the POS device 106, the acquirer processor 108 communicates with payment network 138 to seek authorization of the transaction, col. 4, lines 10-29, fig. 1), and further wherein performing the single charge comprises debiting the proceeds specified by the charge from an account associated with the customer and depositing the proceeds specified by the charge into the merchant platform account (once the authorization request is granted, the transaction at the POS device 106 can be completed and money is received in the pooled account 114 of the acquirer processor, col. 4, lines 10-29, fig. 1).

In regards to claim 10, modified Rafferty discloses the non-transitory computer readable storage media of claim 8, and further discloses wherein performing each of the multiple transfers comprises transferring proceeds specified by each of the plurality of different transfers from the merchant platform account (Fig. 3 shows an example settlement flow of funds from an acquirer processor to three different accounts linked to a merchant in accordance with rules associated with the accounts to control the settlement process for processing one or more transactions on behalf of the merchant, col. 8, line 53 – col. 9, line 1, figs. 1-3) by debiting the proceeds from an account balance of the merchant platform account (settlement engine 116 settles funds from the pooled account 114 based on the rules stored in the rules database, col. 5, lines 65-67, fig. 1) and depositing the proceeds specified by each of the plurality of different transfers into each of the different connected accounts as specified by each of the plurality of different transfers (rules for accounts 1-n stored in the rules database 112 established by the merchant 104  for transferring portions of the funds from the pooled account 114 to the Accounts 1-n by the settlement engine 116 using a variety of transfer techniques, col. 6, lines 25-51, figs. 1-3).

In regards to claim 11, modified Rafferty discloses the non-transitory computer readable storage media of claim 8, and further discloses wherein the merchant platform account (system and method for settling funds from an account to one or more settlement accounts of a merchant, abstract; settlement system 100, fig. 1) earns revenue or collects fees by transferring less than a total amount of proceeds received at the merchant platform account pursuant to performing the single charge from the customer to the merchant platform to each of the different connected accounts (in the merchant directed variable settlement process depicted in fig. 5 at step 514 the electronically received funds from the payment network on received on behalf of the merchant and stored in a pooled account are settled to the plurality of settlement accounts based on the settlement rules less any applicable fees, col. 10, lines 38-64, figs. 1 and 5).

In regards to claim 12, modified Rafferty discloses the non-transitory computer readable storage media of claim 8, and further discloses wherein the method further comprises: tracking the single charge (POS device 106 receives information from payment vehicle 102 consisting of a predetermined number or alphanumeric combination of letters and numbers associated with an account to perform a transaction, col. 3, line 54 – col. 4, line 9, fig. 1) and the each of the multiple transfers (merchant dashboard 200 can display account history 206 showing an amount settled to each account over a period of time, col. 8, lines 40-53, fig. 3), but fails to disclose tracking with the common specified transfer group parameter.
Katyal, in the related field of systems and methods for reconciling a payment to a merchant with a set of credit card transactions corresponding to the payment, teaches tracking with the common specified transfer group parameter (reconciliation facilitator assigns unique transaction IDs to credit card transactions submitted by a merchant, issues authorization requests, and submits a settlement request including the unique transaction IDs and when the transaction is settled the unique IDs of the transactions is received as part of the settlement data to identify the settlement data, col. 1, lines 41-56), and wherein each of the single charge created (reconciliation facilitator 120 uses transaction identifier generator 122 to generate unique transaction identifiers IDs for credit card transactions initiated by a merchant 102, col. 3, lines 34-49).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Rafferty, with the system of Katyal to provide tracking with the common specified transfer group parameter.  The motivation for doing so would have been to facilitate reconciliation of a settlement payment with corresponding credit card transactions (Katyal, col. 1, lines 60-63).

In regards to claim 13, modified Rafferty discloses the non-transitory computer readable storage media of claim 12, but fails to disclose wherein the common specified transfer group parameter is customizable by the merchant platform account.
Katyal, in the related field of systems and methods for reconciling a payment to a merchant with a set of credit card transactions corresponding to the payment, teaches wherein the common specified transfer group parameter is customizable by the merchant platform account (in operation 204 the facilitator assigns a unique transaction ID to the merchant’s authorization or payment request, reports that ID to the merchant and includes it with the authorization request sent to the credit card processor, col. 4, lines 43-51).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Rafferty, with the system of Katyal to provide wherein the common specified transfer group parameter is customizable by the merchant platform account.  The motivation for doing so would have been to facilitate reconciliation of a settlement payment with corresponding credit card transactions (Katyal, col. 1, lines 60-63).

In regards to claim 14, modified Rafferty discloses the non-transitory computer readable storage media of claim 12, but fails to disclose wherein the common specified transfer group parameter is unique amongst a single group of charges and transfers.
Katyal, in the related field of systems and methods for reconciling a payment to a merchant with a set of credit card transactions corresponding to the payment, teaches wherein the common specified transfer group parameter is unique amongst a single group of charges and transfers (the facilitator generates a unique ID for every credit card authorization request received from the merchant, as well as any transaction that can be processed without authorization, col. 5, lines 47-51).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Rafferty, with the system of Katyal to provide wherein the common specified transfer group parameter is unique amongst a single group of charges and transfers.  The motivation for doing so would have been to facilitate reconciliation of a settlement payment with corresponding credit card transactions (Katyal, col. 1, lines 60-63).

In regards to claim 15, Rafferty discloses a payment system (system and method for settling funds from an account to one or more settlement accounts of a merchant, abstract; settlement system 100, fig. 1), comprising: a memory to store instructions (computer system performs process steps as directed by instructions stored computer readable medium including memory storage, col. 12, lines 13-22); a processor to execute the stored instructions (non-transitory computer readable medium having instructions stored thereon which when executed by a processor case the processor to receive authentication of merchant settlement accounts, settlement rules, and transaction information for the processor to transfer received electric funds to settlement accounts based upon the settlement rules, col. 1, line 60 – col. 2, line 7, fig. 1); an administrative interface to receive a request at the payment system for creating a merchant platform account at the payment system (merchant can use an acquirer processor dashboard or other type of application interface to link a plurality of settlement accounts to the acquirer processor including a checking account of the merchant, a 3rd-party stored value card account of an employee or subcontractor, an acquirer issued stored value card account , a peer-to-peer account such as Paypal®, a virtual wallet account, and so forth, col. 3, lines 1-34, fig. 1); a merchant interface at the payment system to receive input to (merchant can use an acquirer processor dashboard or other type of application interface to link a plurality of settlement accounts to the acquirer processor including a checking account of the merchant, a 3rd-party stored value card account of an employee or subcontractor, an acquirer issued stored value card account, a peer-to-peer account such as Paypal®, a virtual wallet account, and so forth, col. 3, lines 1-34, fig. 1), prior to a customer sending a single charge directly from a device (POS device 106 can be any suitable device or system capable of receiving information from a payment vehicle 102, including physical card readers, e-commerce, web based POS devices, and mobile payment devices, col. 3, lines 60-64) to the merchant platform account at the payment system (in the variable settlement process 400 shown in fig. 4, the merchant links accounts with defined settlement rules and once the merchant has linked the desired number and types of accounts the settlement engine 116 waits for a settlement event to implement the rules, col. 9, line 48 – col. 10, line 37), create the single charge from the customer at the merchant platform account (upon receiving an authorization communication 140 from the POS device 106, the acquirer processor 108 communicates with payment network 138 to seek authorization of the transaction, col. 4, lines 10-29, fig. 1); the merchant interface to further to receive input to create multiple transfers from the merchant platform account to different connected accounts (by interacting with the merchant interface 110 through network communications 142 the merchant 104 can link accounts 1-n for receiving electronically transferred funds during the settlement process, col. 6, lines 5-24, fig. 1), wherein the multiple transfers are to each transfer a sub-portion of proceeds associated with the single charge from the customer (based on the rules stored in the rules database 112, the settlement engine 116 can settle funds from the pooled account 114 to the accounts 1-n, col. 5, line 65 – col. 6, line 48, fig. 1) to each of the different connected accounts (rules established by the merchant 104 for accounts 1-n establish the portion of funds to be transferred from the pooled account 114 to the Accounts 1-n by the settlement engine 116, col. 6, lines 25-48, fig. 1) and wherein each of the multiple transfers are specified from the merchant platform account (by interacting with the merchant interface 110 through network communications 142 the merchant 104 can link accounts 1-n for receiving electronically transferred funds during the settlement process, col. 6, lines 5-24, fig. 1) without performing any of the multiple transfers (based on the rules stored in the rules database 112, the settlement engine 116 can settle funds from the pooled account 114 to the accounts 1-n, col. 5, line 65 – col. 6, line 48, fig. 1) and prior to the customer sending the single charge to the merchant platform account (merchant interacts with the account rules portion 204 to establish settlement rules or guidelines for the linked accounts with the rules stored in in the rules database 112 and used by the settlement engine 116 during payment, col. 8, lines 14-39); a transaction engine of the payment system to receive the single charge directly from the device (POS device 106 can be any suitable device or system capable of receiving information from a payment vehicle 102, including physical card readers, e-commerce, web based POS devices, and mobile payment devices, col. 3, lines 60-64) to the merchant platform account (during a transaction, the POS device 106 of merchant 104 receives information from a payment vehicle 102 and sends an authorization communication to an acquirer processor, col. 3, line 54 – col. 4 line 29) and perform the single charge from the customer to the merchant platform account (once the authorization request is granted, the transaction at the POS device 106 can be completed and money is received in the pooled account 114 of the acquirer processor, col. 4, lines 10-29, fig. 1); and the transaction engine of the payment system to further perform each of the multiple transfers from the merchant platform account to the different connected accounts (Fig. 3 shows an example settlement flow of funds from an acquirer processor to three different accounts linked to a merchant in accordance with rules associated with the accounts to control the settlement process for processing one or more transactions on behalf of the merchant, col. 8, line 53 – col. 9, line 1, figs. 1-3).  However, Rafferty fails to disclose sending a charge from the user device of the customer, and wherein the single charge and the each of the multiple transfers are created with and specify a common specified transfer group parameter.
Soon-Shiong, in the related field of reconciling a transaction among multiple provider accounts, teaches sending a charge (user 310 engages in a transaction 330 that comprises a payment to four accounts 321, 322, 323, and 324 related to item 300 with the payment to the four accounts as a lump payment indirectly via a third party collector, col. 9, lines 39-58, figs. 1-4C) from the user device (user captures a digital representation of an object via a camera enabled mobile phone and clicks on a link to a website to purchase the item, col. 9, lines 13-62, figs. 1-4C) of the customer (when user 310 purchases item 300 via the website, user 310 provides user account information to transaction reconciliation engine 320 directly and transaction reconciliation engine 320 can reconcile the transaction among accounts 321, 322, 323, and 324, col. 9, line 59 – col. 10, line 41, Figs. 1-4C).  It would have been obvious to provide the system of Rafferty with the ability to receive a charge directly from a customer’s user device as taught by the system of Soon-Shiong.  The motivation for doing so would have been to enable a user to purchase an item by using a mobile device to click on a link to a website to purchase and provide payment for an item (Soon-Shiong, col. 9, lines 13-62). 
Katyal, in the related field of systems and methods for reconciling a payment to a merchant with a set of credit card transactions corresponding to the payment, teaches wherein the single charge (reconciliation facilitator 120 uses transaction identifier generator 122 to generate unique transaction identifiers IDs for credit card transactions initiated by a merchant 102, col. 3, lines 34-49) and the each of the multiple transfers (reconciliation facilitator assigns unique transaction IDs to credit card transactions submitted by a merchant, issues authorization requests, and submits a settlement request including the unique transaction IDs and when the transaction is settled the unique IDs of the transactions is received as part of the settlement data to identify the settlement data, col. 1, lines 41-56) are created with and specify a common specified transfer group parameter (the IDs is returned to the facilitator with settlement data for payments to the merchant, thereby allowing the facilitator to match payments with specific credit card transactions, col. 4, lines 43-60).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Rafferty, with the system of Katyal to provide wherein the single charge and the each of the multiple transfers are created with and specify a common specified transfer group parameter.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to facilitate reconciliation of a settlement payment with corresponding credit card transactions (Katyal, col. 1, lines 60-63).

In regards to claim 16, modified Rafferty discloses the payment system of claim 15, and further discloses wherein the merchant interface is operable to create the single charge by specifying the charge from the customer to the merchant platform account without performing the single charge (upon receiving an authorization communication 140 from the POS device 106, the acquirer processor 108 communicates with payment network 138 to seek authorization of the transaction, col. 4, lines 10-29, fig. 1), and further wherein the transaction engine is operable to perform the single charge by debiting the proceeds specified by the charge from an account associated with the customer and depositing the proceeds specified by the charge into the merchant platform account (once the authorization request is granted, the transaction at the POS device 106 can be completed and money is received in the pooled account 114 of the acquirer processor, col. 4, lines 10-29, fig. 1).

In regards to claim 17, modified Rafferty discloses the payment system of claim 15, and further discloses wherein the transaction engine is operable to perform each of the multiple transfers by transferring proceeds specified by each of the plurality of different transfers from the merchant platform account (Fig. 3 shows an example settlement flow of funds from an acquirer processor to three different accounts linked to a merchant in accordance with rules associated with the accounts to control the settlement process for processing one or more transactions on behalf of the merchant, col. 8, line 53 – col. 9, line 1, figs. 1-3) by debiting the proceeds from an account balance of the merchant platform account (settlement engine 116 settles funds from the pooled account 114 based on the rules stored in the rules database, col. 5, lines 65-67, fig. 1) and depositing the proceeds specified by each of the plurality of different transfers into each of the different connected accounts as specified by each of the plurality of different transfers (rules for accounts 1-n stored in the rules database 112 established by the merchant 104  for transferring portions of the funds from the pooled account 114 to the Accounts 1-n by the settlement engine 116 using a variety of transfer techniques, col. 6, lines 25-51, figs. 1-3).

In regards to claim 18, modified Rafferty discloses the payment system of claim 15, and further discloses wherein the merchant platform account (system and method for settling funds from an account to one or more settlement accounts of a merchant, abstract; settlement system 100, fig. 1) earns revenue or collects fees by transferring less than a total amount of proceeds received at the merchant platform account pursuant to performing the single charge from the customer to the merchant platform account to each of the different connected accounts (in the merchant directed variable settlement process depicted in fig. 5 at step 514 the electronically received funds from the payment network on received on behalf of the merchant and stored in a pooled account are settled to the plurality of settlement accounts based on the settlement rules less any applicable fees, col. 10, lines 38-64, figs. 1 and 5).

In regards to claim 19, modified Rafferty discloses the payment system of claim 15 wherein the transaction engine is operable to: track the single charge (POS device 106 receives information from payment vehicle 102 consisting of a predetermined number or alphanumeric combination of letters and numbers associated with an account to perform a transaction, col. 3, line 54 – col. 4, line 9, fig. 1) and the each of the multiple transfers (merchant dashboard 200 can display account history 206 showing an amount settled to each account over a period of time, col. 8, lines 40-53, fig. 3), but fails to disclose tracking with the common specified transfer group parameter. 
Katyal, in the related field of systems and methods for reconciling a payment to a merchant with a set of credit card transactions corresponding to the payment, teaches tracking with the common specified transfer group parameter (reconciliation facilitator assigns unique transaction IDs to credit card transactions submitted by a merchant, issues authorization requests, and submits a settlement request including the unique transaction IDs and when the transaction is settled the unique IDs of the transactions is received as part of the settlement data to identify the settlement data, col. 1, lines 41-56).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Rafferty, with the system of Katyal to provide tracking with the common specified transfer group parameter.  The motivation for doing so would have been to facilitate reconciliation of a settlement payment with corresponding credit card transactions (Katyal, col. 1, lines 60-63).

In regards to claim 20, Rafferty discloses the payment system of claim 19, but fails to disclose wherein the common specified transfer group parameter is customizable by the merchant platform account.
Katyal, in the related field of systems and methods for reconciling a payment to a merchant with a set of credit card transactions corresponding to the payment, teaches wherein the common specified transfer group parameter is customizable by the merchant platform account (in operation 204 the facilitator assigns a unique transaction ID to the merchant’s authorization or payment request, reports that ID to the merchant and includes it with the authorization request sent to the credit card processor, col. 4, lines 43-51).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Rafferty, with the system of Katyal to provide wherein the common specified transfer group parameter is customizable by the merchant platform account.  The motivation for doing so would have been to facilitate reconciliation of a settlement payment with corresponding credit card transactions (Katyal, col. 1, lines 60-63).

In regards to claim 21, modified Rafferty discloses the payment system of claim 19, but fails to disclose wherein the common specified transfer group parameter is unique amongst a single group of charges and transfers.
Katyal, in the related field of systems and methods for reconciling a payment to a merchant with a set of credit card transactions corresponding to the payment, teaches wherein the common specified transfer group parameter is unique amongst a single group of charges and transfers (the facilitator generates a unique ID for every credit card authorization request received from the merchant, as well as any transaction that can be processed without authorization, col. 5, lines 47-51).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Rafferty, with the system of Katyal to provide wherein the common specified transfer group parameter is unique amongst a single group of charges and transfers.  The motivation for doing so would have been to facilitate reconciliation of a settlement payment with corresponding credit card transactions (Katyal, col. 1, lines 60-63).

In regards to claim 22, modified Rafferty discloses the payment system of claim 19, but fails to disclose wherein the common specified transfer group is included as a string in each network communication corresponding the single charge of a customer including the network communications regarding the transfers.
Katyal, in the related field of systems and methods for reconciling a payment to a merchant with a set of credit card transactions corresponding to the payment, teaches wherein the common specified transfer group (reconciliation facilitator 120 uses transaction identifier generator 122 to generate unique transaction identifiers IDs for credit card transactions initiated by a merchant 102, col. 3, lines 34-49) is included as a string in each network communication corresponding the single charge of a customer including the network communications regarding the transfers (reconciliation facilitator assigns unique transaction IDs to credit card transactions submitted by a merchant, issues authorization requests, and submits a settlement request including the unique transaction IDs and when the transaction is settled the unique IDs of the transactions is received as part of the settlement data to identify the settlement data, col. 1, lines 41-56).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Rafferty, with the system of Katyal to provide wherein the common specified transfer group is included as a string in each network communication corresponding the single charge of a customer including the network communications regarding the transfers.  The motivation for doing so would have been to facilitate reconciliation of a settlement payment with corresponding credit card transactions (Katyal, col. 1, lines 60-63).


Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rafferty, in view of Soon-Shiong, in view of Katyal, and further in view of US 2013/0117185 A1 to Collison et al. (hereinafter Collison).

In regards to claim 23, modified Rafferty discloses the payment system of claim 19, and further discloses wherein transaction engine sends a charge request over a network to a payment processor (upon receiving an authorization communication 140 from the POS device 106, the acquirer processor 108 communicates with payment network 138 to seek authorization of the transaction, col. 4, lines 10-29, fig. 1) to process one or more payments related to the charge (result of the authorization request can be returned to the acquirer processor 108 by the payment network communication 146, col. 4, lines10-29), but fails to disclose sends a charge request via an API with the common specified transfer group.
Katyal, in the related field of systems and methods for reconciling a payment to a merchant with a set of credit card transactions corresponding to the payment, teaches sends a charge request with the common specified transfer group (in operation 204 the facilitator assigns a unique transaction ID to the merchant’s authorization or payment request, reports that ID to the merchant and includes it with the authorization request sent to the credit card processor, col. 4, lines 43-51).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Rafferty, with the system of Katyal to provide sends a charge request with the common specified transfer group.  The motivation for doing so would have been to facilitate reconciliation of a settlement payment with corresponding credit card transactions (Katyal, col. 1, lines 60-63).  However, the combination of Rafferty and Katyal fails to teach sends a charges request via an API.
Collison, in the related field of conducting transactions between a merchant site and a customer using a payment processor, teaches sends a charge request via an API (payment processor uses an http-based tokenization API for use in sending a customer’s payment information to the payment processor, paras. 0011-0021).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Rafferty, with the system of Collison to provide sends a charge request via an API.  The motivation for doing so would have been for the payment processor to create a token as a proxy for sensitive payment information (Collison, para. 0006).

In regards to claim 24, modified Rafferty discloses the payment system of claim 23, but fails to disclose wherein the charge request includes a token created by using cross origin communication between the customer and the payment processor.
Collison, in the related field of conducting transactions between a merchant site and a customer using a payment processor, teaches wherein the charge request includes a token created by using cross origin communication between the customer and the payment processor (the API tunnel is used to allow the merchant’s client-side applications to create a token on Stripe’s server with the communication between the client-side application and Stripe’s API considered cross-origin communication, para. 0081).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Rafferty, with the system of Collison to provide wherein the charge request includes a token created by using cross origin communication between the customer and the payment processor.  The motivation for doing so would have been for the payment processor to create a token as a proxy for sensitive payment information (Collison, para. 0006).

In regards to claim 25, modified Rafferty discloses the payment system of claim 24, but fails to disclose wherein the token is created as part of form submission that includes setting up a communication pathway to the payment processor as part of the cross-origin communication in response to starting submission of the form from a client-side application of a computing device of a customer to a server-side application executing on the merchant platform account, generating the token using payment information from the customer, and sending, without further user action, the token received from the payment processor to the server-side application as part of completing submission of the charge to the server-side application.
Collison, in the related field of conducting transactions between a merchant site and a customer using a payment processor, teaches wherein the token is created as part of form submission that includes setting up a communication pathway to the payment processor (when added to the merchant’s payment form, Stripe automatically intercepts payment form submission and converts it to a single-use token that can be safely passed to the merchant’s system and used later to charge customers, para. 0008) as part of the cross-origin communication in response to starting submission of the form from a client-side application of a computing device of a customer to a server-side application executing on the merchant platform account (the API tunnel is used to allow the merchant’s client-side applications to create a token on Stripe’s server with the communication between the client-side application and Stripe’s API considered cross-origin communication, para. 0081), generating the token using payment information from the customer (merchant’s customer 200 is served a Stripe enabled payment form 110 and the customer enters information including payment information 220 and Stripe generates and returns a single-use token 350 to the customer’s browser that represents the customer’s payment information, paras. 0010-0012), and sending, without further user action, the token received from the payment processor to the server-side application as part of completing submission of the charge to the server-side application (Stripe, the payment processor, creates the token 350 from the payment information and sends the token 35 to the client-side application with in turn sends the token 350 to the server-side application for use by the server-side application in conducting the transaction, paras. 0013-0014).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Rafferty, with the system of Collison to provide wherein the token is created as part of form submission that includes setting up a communication pathway to the payment processor as part of the cross-origin communication in response to starting submission of the form from a client-side application of a computing device of a customer to a server-side application executing on the merchant platform account, generating the token using payment information from the customer, and sending, without further user action, the token received from the payment processor to the server-side application as part of completing submission of the charge to the server-side application.  The motivation for doing so would have been for the payment processor to create a token as a proxy for sensitive payment information (Collison, para. 0006).

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-25 under 35 USC 101 have been fully considered by the Examiner.  The Applicant argues on page 10 of their remarks that the claims are directed to a practical application and include additional elements that amount to significantly more.   However, the Examiner does not find the Applicant’s arguments persuasive, and therefore the rejections of claims 1-25 under 35 USC 101 are maintained.
The Applicant argues that the claims are directed to a practical application because the claims are directed to an improvement in Electronic commerce or eCommerce which is a recognized computer-based technology, and the claims present a technological solution to a technological problem of how to facilitate transfers in electronic commerce.  Examiner respectfully disagrees with Applicant’s argument because creating a merchant account, and creating multiple transfers from a merchant account to transfer sub-portions of proceeds to different connected accounts, is not an improvement to the functioning of a computer or to any other technology or technical field; and also is not a technical solution to a problem.  A payment system generating and sending multiple payments from a received single charge is nothing more than executing instructions to apply the exception to a computer. This is interpreted by the Examiner as using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).  The additional elements of the independent claims of “a payment system having at least a processor and a memory therein to execute instructions, a user device of the customer, non-transitory computer readable storage media having instruction stored thereupon, an administrative interface, a merchant interface, and a transaction engine” are recited at a high level of generality in the specification (para. 0064-0070) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  There is no improvement to the claimed computer elements or any other technology or technical field.  Therefore, the limitations do not meet the criteria or considerations as indicative of integration into a practical application.
  The Applicant further argues on pages 11 and 12 of their Remarks that the claims amount to significantly more because the claims solve a problem in electronic commerce technology and are patent eligible subject matter under 35 USC 101 because the additional elements form the abstract idea of “certain methods of organizing human activity” into a specific technological solution.  Examiner respectfully disagrees with Applicant’s argument because the claims do not provide for improvements to the technical field.  As stated previously, a payment system generating and sending multiple payments from a received single charge is nothing more than executing instructions to apply the exception to a computer.  The additional elements in the independent claims of “a payment system having at least a processor and a memory therein to execute instructions, a user device of the customer, non-transitory computer readable storage media having instruction stored thereupon, an administrative interface, a merchant interface, and a transaction engine” are recited at a high level of generality amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Therefore, the rejections of the claims pursuant to 35 USC 101 are maintained.
With respect to the Applicant’s arguments regarding the previous rejection of claims 1-25 under 35 USC 103, the Applicant argues on pages 12-17 of their remarks that the prior art or Rafferty and Katyal fails to disclose the limitations of the amended claims because Rafferty discloses the payment information going through POS device 106 to the merchant and does not disclose the payment information sent from the customer’s user device.  Applicant further argues that it would not be obvious to modify the system of Rafferty to have the user send the payment through the user’s device because to do so would render the system of Rafferty inoperable and change the principle of operation.  Applicant further states that Rafferty is incapable of disclosing anything that happens before sending the single charge.  Examiner respectfully disagrees with Applicant’s arguments.  
As stated in the previous office action, Fig. 2 of Rafferty shows a Merchant dashboard 200 with an account rules portion 204 for the merchant to link accounts 1-n to the acquirer processor by entering an account name in field 208 and account type in field 210.  The merchant interacts with the account rules portion 204 to establish settlement rules or guidelines for the linked accounts with the rules stored in the rules database 112 and used by the settlement engine 116 during payment (Rafferty, col. 8, lines 14-39).   The settlement flow of funds in fig. 3 shows that the acquirer processor uses the rules associated with the three different accounts to control the settlement process (Rafferty, col. 8, line 54 – col. 9, line 15).  The merchant directed variable settlement process 400 shown in Fig. 4 of Rafferty further shows that a variable settlement initiation portion 402 and 404 during which the merchant links accounts with defined settlement rules for each linked account and once the merchant has linked the desired number and types of accounts the settlement engine 116 waits for a settlement event to implement the rules (Rafferty, col. 9, line 48 – col. 10, line 37).  Therefore, Rafferty discloses that the linked accounts and settlement rules for disbursements are set up prior to a customer sending a charge.  
As referenced above in the examiner’s art rejections pursuant to 35 USC § 103, the combination of Rafferty, Soon-Shiong, and Katyal teach all of the limitations of amended independent claims 1, 8, and 15.  The Examiner respectfully disagrees with Applicant’s argument that modifying Rafferty to teach sending a charge from a user device of the customer would render the system of Rafferty inoperable.  As stated in the specification of Rafferty in col. 3, lines 60-64: 
“The merchant 104 can be any suitable merchant type, such as an e-commerce merchant or a brick-and-mortar merchant.  It follows that the POS device 106 can be any suitable type of device or system capable of receiving information from a payment vehicle 102, including physical card readers, e-commerce, web based POS devices, and mobile payment devices.  The presently disclosed systems and methods are limited to any particular type of payment vehicle…As is well known in the art, some transactions can be conducted without presenting a physical transaction vehicle at a point-of-sale.”

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Combining the teachings of references does not involve an ability to combine their specific structures.  See In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973).  As indicated by the specification of Rafferty, the POS device 106 can be a mobile payment device or other web based POS device and the merchant can be an e-commerce merchant.  Therefore, the combination of Rafferty and Soon-Shiong to teach sending a charge from a user device of the customer does not render the modified invention unsatisfactory for its intended purpose or change the principle of operation of the prior art.  As referenced above in the examiner’s art rejection pursuant to 35 USC § 103, the combination of Rafferty, Soon-Shiong, and Katyal teach all of the limitations of the amended independent claims.  Furthermore, the Applicant’s argument is moot that the dependent claims 5-7, 12-14, and 19-25 previously rejected under 35 USC 103 should be allowed based on their dependability on independent claim 1, 8, and 15.  Therefore, the rejections for claims 5-7, 12-14, and 19-25 are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        5/3/2022